Journal Entries (1818-33): Journal 2: (1) Publication ordered, rule to answer *p. 633; (2) continued *p. 701. Journal3: (3) Continued *p. 293. Chancery Journal: (4) Continued *p. 53. Journal 3: (5) Motion for decree pro confesso *p. 509; (6) publication ordered *p. 512. Journal 4: *100(7) Bill to be taken as confessed nisi MS p. 71; (8) continued MS p. 114; (9) guardian ad litem appointed, publication ordered MS p. 119; (10) death suggested, motion for leave to file amended or supplemental bill MS p. 161; (11) decree that former decree operate as conveyance MS P- 541-
Papers in File: (i) Answer and disclaimer of Thomas Emerson; (2) deposition of Thomas Emerson; (3) supplemental bill of complaint; (4) affidavit of residence, precipe for subpoena; (5-6) drafts of order for publication and appointing guardian ad litem; (7) certificate of clerk relative to publication of notice; (8) answer and disclaimer of heirs of Stephen Mack; (9) draft and outlines of decree; (10) decree; (11) transcript of calendar entries; (12) affidavit of non-compliance with decree; (13) draft of decree; (14) copy of deed—governor and judges to Bank of Michigan; (15) copy of deed—-governor and judges to Bank of Michigan; (16) copy of deed—governor and judges to Andrew Dexter, Jr.; (17) copy of deed —Mack and Conant to Phineas Fisk; (18) copy of deed—John Anderson, Marshal, to Elijah Brush; (19) power of attorney—Phineas Fisk to Thomas Emerson; (20) agreement between Elijah Brush and Joseph Emerson and Thomas Emerson and assignment thereof to Bank of Michigan; (21) copy of opinion of Elijah Brush as attorney general.
Chancery Case 8 of 1820.